Title: To Alexander Hamilton from Robert Morris, 16 November 1795
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton Esqr
Dear Sir
Phila Novr 16. 1795

I have a Negotiation in hand which will probably enable me to transfer to Mr Church the Deferred Debt which my Son agreed to pay him. Before I can speak positively a Correspondence which is opened with Boston must ripen, and I expect that the intercourse of a few Posts will reduce the matter to a certainty one way or other. I have $140,000 Deferred Debt deposited with the Treasurer of Massachusetts and my present Object is to redeem it by a payment in Money or other Paper.
I am Yrs

RM

